t c memo united_states tax_court estate of robert h lurie deceased ann lurie executor petitioner v commissioner of internal revenue respondent docket no filed date carleen l schreder robert m levin steven s brown royal b martin jr patricia e kaplan william g sullivan daniel t hartnett samuel b sterrett and sheli z rosenberg for petitioner john j comeau james s stanis james m cascino and patricia pierce davis for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of robert h lurie the estate respondent filed an amended answer asserting that the deficiency in federal estate_tax is dollar_figure robert h lurie decedent created the robert lurie revocable_trust revocable_trust which upon decedent’s death distributed property to a marital trust the estate claimed a marital_deduction the trust instrument states that if as is the case here the assets in the residue of the probate_estate are insufficient to pay federal estate_tax and legal costs the revocable_trust is to pay the federal estate_tax and legal costs from property that would otherwise pass to decedent’s surviving_spouse decedent executed his will days later the will is silent as to the source of payment of federal estate_tax and legal costs if the assets in the residue of the probate_estate are insufficient to pay the estate_tax and costs after concessions the issues for decision are whether the revocable_trust instrument establishes that decedent intended for federal estate_tax and legal costs to be paid out of property in the revocable_trust that would otherwise pass to decedent’s surviving_spouse we hold that it does whether under illinois law we may consider decedent’s intent expressed in his revocable_trust instrument regarding whether federal estate_tax and legal costs are payable out of property in the revocable_trust that would otherwise pass to decedent’s surviving_spouse we hold that we may whether the marital_deduction is reduced under sec_2056 by the amount of federal estate_tax paid_by the revocable_trust with property that would otherwise pass to decedent’s surviving_spouse we hold that it is section references are to the internal_revenue_code in effect as of the date of decedent’s death rule references are to the tax_court rules_of_practice and procedure a decedent and his family findings_of_fact decedent died on date he was domiciled in illinois on that date decedent was survived by his wife ann lurie and six minor children ann lurie the executor of decedent’s estate lived in winnetka illinois when the petition was filed b trusts created before decedent executed the will notice trusts a lf trusts decedent’s mother created robert lurie family trusts lf trusts in date on february and decedent exercised his limited powers of appointment over the lf trusts to create trusts for the benefit of each of his six children to succeed and receive the assets of the lf trusts decedent’s six children were the sole beneficiaries of the six successor trusts the lf trusts contain no provision for the payment of federal estate_tax from trust assets b rd trusts ten rd trusts were created in date the record does not indicate who created the rd trusts on date decedent exercised his powers of appointment over the rd trusts and created trusts to succeed and receive the assets of the rd trusts the rd trusts contain no provision for the payment of federal estate_tax from trust assets we refer to the lf trusts the rd trusts and their successors as the notice trusts because respondent determined in the notice_of_deficiency and the parties agree that the value of those trusts is includable in decedent’s gross_estate revocable_trust decedent created a revocable_trust on date under which he was the grantor and the trustee decedent retained until his death the right to revoke modify alter or amend the trust instrument and to withdraw income and principal from the revocable_trust article sec_3_2 and sec_4 of the trust instrument provide as follows amount of allocation to marital trust the allocation herein to the marital trust shall have a value equal to the smallest pecuniary amount which if allowed as a federal estate_tax_marital_deduction would result in the least federal estate_tax being payable by reason of the grantor’s death taking into account the maximum available unified_credit and the credit_for_state_death_taxes but only to the extent that those state_death_taxes are not thereby increased debts and taxes upon the death of the grantor the trustee shall to the extent that the assets of the grantor’s estate are insufficient pay reasonable expenses of administration of his estate all income estate inheritance transfer and succession taxes including any interest and penalties thereon which may be assessed by reason of the grantor’s death without reimbursement from the grantor’s executor or administrator from any beneficiary of insurance upon the grantor’s life or from any other person provided however that even if the assets of the grantor’s estate shall not be insufficient if the trustee shall be holding as part of the trust estate treasury bonds which are redeemable at par in payment of federal_estate_taxes then such bonds shall be used to pay any federal estate_tax due before any other asset is used all such payments shall be charged first against the principal of the trust estate other than a marital trust c decedent’s will decedent executed his will on date in it he provided for all of his personal effects to be distributed to his wife and the remainder of his estate referred to in decedent’s will as the residuary_estate to be distributed to the revocable_trust in his will decedent directed payment of his debts funeral_expenses costs of administration legal expenses and taxes assessed by reason of his death from his residuary_estate except to the extent that certain u s treasury bonds redeemable at par_value flower bonds were held by the revocable_trust when decedent died the revocable_trust held assets worth dollar_figure the trustees distributed those assets to the marital trust the circuit_court of cook county probate division admitted decedent’s will to probate on date the value of the probate_estate was dollar_figure on decedent’s date of death the personal effects which decedent bequeathed to ann lurie were worth dollar_figure when he died the value of the residue of the probate_estate was dollar_figure on decedent’s date of death the funeral_expenses and miscellaneous administration_expenses were paid from the residue of the probate_estate the probate_estate distributed the residue to the revocable_trust during his lifetime decedent made taxable_gifts which fully absorbed the unified_credit as a result the nonmarital residuary_trust was not formed and the revocable_trust distributed all of its assets to the marital trust the estate reported on its federal estate_tax_return a gross_estate of dollar_figure deductions totaling dollar_figure marital_deduction of dollar_figure and other deductions of dollar_figure and a taxable_estate of zero decedent’s estate did not include the value of the notice trusts in the gross_estate on its federal estate_tax_return respondent determined that the value of the notice trusts is included in decedent’s gross_estate respondent also determined that the marital_deduction is reduced by the amount of federal estate_tax dollar_figure payable out of property passing to the surviving_spouse from the revocable_trust leaving according to respondent a marital_deduction of dollar_figure the parties agree that the value of the notice trusts is dollar_figure and that the value of the notice trusts is included in the gross_estate opinion a whether federal estate_tax is payable from property that would otherwise pass to the surviving_spouse background a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 in computing the amount of the taxable_estate an estate may deduct the value of property which passes from a decedent to the decedent’s spouse marital_deduction but only to the extent that that property is included in determining the value of the gross_estate sec_2056 the marital_deduction is reduced by the amount of federal estate_tax payable from the property passing to the surviving_spouse sec_2056 state law governs how a taxpayer’s estate_tax burden is allocated among its assets 317_us_95 73_tc_1 illinois law applies in this case under illinois law equitable_apportionment applies if the decedent provided no direction such as in a will about payment of federal estate_tax and costs in re estate of gowling n e 2d ill roe v estate of farrell n e 2d ill if equitable_apportionment applies the estate_tax is apportioned among the recipients of probate property and nonprobate property ie property that passes outside the will the estate_tax liability is borne only by property includable in the taxable_estate see in re estate of gowling supra roe v estate of farrell supra decedent’s will directs that federal estate_tax be paid from the residue of the probate_estate decedent’s will is silent on the source of payment of federal estate_tax under the circumstances here ie there are not enough assets in the probate residue to pay that tax petitioner’s contentions petitioner contends that under illinois law if a decedent dies testate illinois courts consider only the decedent’s will to decide his or her intent regarding which property is to be used to pay estate_taxes petitioner contends that equitable_apportionment applies here because decedent’s will does not specify the source of payment of estate_taxes thus petitioner contends that the notice trusts must pay the portion of the federal estate_tax equal to the ratio that their value bears to the total value of the gross_estate and that the marital trust is not reduced by the federal estate_tax paid_by the notice trusts petitioner also contends that the trust instrument does not provide that that tax is payable out of property in the marital trust whether the provision in decedent’s trust instrument that federal estate_tax is payable from property in the revocable_trust that would otherwise pass to decedent’s surviving_spouse is given effect article of decedent’s trust instrument provides that the amount allocated to the marital trust shall be the smallest amount which if allowed as a marital_deduction would result in the least federal estate_tax being paid article dollar_figure provides that to the extent that there are not enough assets in decedent’s probate_estate to pay the federal estate_tax due to decedent’s death that tax is to be paid from the revocable_trust petitioner contends that reading the trust instrument as a whole shows that decedent intended to maximize the marital_deduction and not reduce it by the amount of the federal estate_tax petitioner contends that article conflicts with article which directs payment of estate_taxes from the revocable_trust with property that would otherwise pass to decedent’s surviving_spouse petitioner contends that article must be construed to permit decedent’s estate to claim the maximum unless otherwise specified references to art are to art of decedent’s trust instrument marital_deduction and thereby decrease estate_taxes to achieve this result petitioner contends that article applies only if decedent’s wife predeceased him because under those circumstances there would be no marital_deduction inherent in petitioner’s position is the contention that the notice trusts bear the burden of the federal estate_tax we disagree first article does not say that it applies only if decedent’s wife did not survive him we must give effect to article as written and we do not read into it a requirement that decedent’s wife predecease him second petitioner’s position that the notice trusts must pay the federal estate_tax because decedent intended to minimize federal estate_tax by maximizing the marital_deduction overlooks the fact that article of the trust instrument provides that the estate_tax is payable from the revocable_trust under petitioner’s interpretation article is given no effect this is contrary to illinois law which requires that we give effect to all provisions of decedent’s trust instrument harris trust sav bank v donovan n e 2d ill in re halas n e 2d ill we must assume that decedent intended both article sec_3_2 and sec_4 to be given effect third decedent intended that federal estate_tax be paid either from the residuary probate_estate or the revocable_trust but not from the notice trusts this is shown by the fact that a decedent specified in article of the will and article of the trust instrument only two sources for payment of federal estate_tax the assets of the residuary probate_estate and the assets of the revocable_trust and b the notice trust instruments do not provide for the payment of federal estate_tax from trust assets article of the trust instrument provides that where the assets in the residue of the probate_estate are insufficient to pay federal estate_tax that tax is to be paid from the revocable_trust without reimbursement from decedent’s executor any beneficiary of insurance upon decedent’s life or any other person this shows that decedent intended that the notice trusts not be burdened with payment of the federal estate_tax because the phrase without reimbursement from any other person applies to the notice trusts decedent may not have anticipated that the notice trusts which the parties have agreed have a value of dollar_figure would be included in his gross_estate he may have expected that the residue of his probate_estate would be enough to pay the federal estate_tax and legal costs and that there would be no need to the term person in the trust instrument includes individuals and trusts art dollar_figure of the trust instrument art of the will use property in the revocable_trust to pay these expenses if decedent had anticipated the inclusion of the notice trusts in the estate he might or might not have included article but the issue is not whether decedent might have done things differently if he had known what we now know we must apply the terms in the trust instrument as written and not speculate as to what decedent might have done under different circumstances see larison v record n e 2d ill in re estate of cancik n e 2d ill hampton v dill n e ill decedent was extremely intelligent effective in his business activities and financially successful the very best financial and estate_planning resources were available to him this is surely an appropriate case in which to apply the terms of the trust instrument as written and to refrain from providing a belated court-made opportunity to make choices differently we conclude that decedent’s trust instrument provides that if the residue of his probate_estate is insufficient to pay federal estate_tax federal estate_tax is payable from property in the revocable_trust that would otherwise pass to decedent’s surviving_spouse whether decedent’s intent regarding the source of payment of the federal estate_tax as stated in the trust instrument may be considered petitioner contends that under illinois law if a decedent dies testate courts will consider the decedent’s intent regarding the source of payment of estate_tax if it is stated in his or her will but not if it is stated in the decedent’s trust instrument petitioner relies on the following cases in re estate of gowling n e 2d pincite landmark trust co v aitken n e 2d ill app ct in re estate of fry n e 2d ill app ct in re estate of rosta n e 2d ill app ct in re estate of lyons n e 2d ill app ct estate of fender v fender n e 2d ill app ct in re estate of maddux n e 2d ill app ct in re estate of gowling n e 2d ill app ct affd n e 2d ill estate of callner v am natl bank trust co n e 2d ill app ct and in re estate of wheeler n e 2d ill app ct none of these cases support petitioner’s position that illinois courts do not enforce the intent of a decedent stated in his or her trust instrument regarding the source of payment of estate_tax where the will is silent on that subject in estate of fender v fender n e 2d ill app ct the illinois appellate court said it is evident that apportionment is now the rule in illinois absent a clearly manifested contrary intent in the will petitioner contends that no illinois case has considered an instrument other than a will to ascertain the decedent’s intent regarding the source of payment of federal estate_tax we disagree illinois courts have considered a decedent’s trust instrument executed close in time to the decedent’s will to decide his or her intent regarding the source of payment of federal estate_tax see eg harris trust sav bank v donovan supra pincite frederick v lewis n e 2d ill app ct harris trust sav bank v taylor n e 2d ill app ct in frederick v lewis supra the illinois appellate court considered whether a_trust instrument provided specific instructions for paying estate_tax petitioner contends that frederick does not support the proposition that a revocable_trust instrument is considered in deciding what a decedent intended regarding the source of payment of estate_tax we disagree with petitioner’s contentions about frederick the court’s sole reason for examining the trust instrument in frederick was to decide the decedent’s intention regarding the source of payment of tax frederick is contrary to petitioner’s claim that illinois courts do not consider instruments other than a decedent’s will to discern the decedent’s intent regarding the source of payment of estate_tax similarly in harris trust sav bank v donovan supra the illinois supreme court considered the terms of a decedent’s trust and will executed days after the trust in deciding the decedent’s intent in disposing of his property the illinois supreme court found that the decedent intended that his will and trust be read together to effect his intent in disposing of his property in the instant case decedent made clear that he intended that his trust and will be read together because each refers to the other decedent executed his will days after he executed the trust instrument and the will refers to the revocable_trust or its trustee in article sec_2_1 sec_2 and while the trust instrument refers to the will in article sec_3_1 sec_3_2 and sec_4 harris trust sav bank v taylor supra is also contrary to petitioner’s claim that illinois courts do not consider instruments other than a decedent’s will to discern the decedent’s intent regarding the source of payment of estate_tax in that case the illinois appellate court found that the settlor’s inter_vivos trusts clearly evidenced his intent that federal estate and illinois inheritance taxes be paid from the assets of those trusts and enforced tax apportionment provisions in the trust instrument see 90_tc_304 citing in re estate of rosta n e 2d ill continued we conclude that under illinois law we may consider the trust instrument in discerning a decedent’s intent regarding the source of funds to pay federal estate_tax in the instant case decedent executed his will days after he created the revocable_trust decedent’s trust instrument and will referred to each other and were part of his estate plan we believe that decedent intended that we read his will and trust together to give effect to his intent regarding the source of payment of federal estate_tax accordingly we give effect to decedent’s intent whether equitable_apportionment applies where decedent’s intent is clearly stated in decedent’s trust instrument petitioner contends that equitable_apportionment applies in this case because decedent’s will does not specify otherwise and as a result the notice trusts must pay the estate_tax and the marital trust is not reduced continued app ct wills and harris trust sav bank v taylor n e 2d ill app ct trust instruments for the proposition that the decedent’s intent as manifested in the language of his or her will or trust instrument controls under illinois law where the interpretation of the tax apportionment provision in a will or trust instrument is in dispute a equitable_apportionment under illinois law illinois has no statute specifying who bears the burden of federal_estate_taxes thus application of equitable_apportionment of estate_tax is governed by caselaw estate of maierhofer v maierhofer n e 2d ill app ct landmark trust co v aitken supra pincite in re estate of fry supra pincite under illinois law if equitable_apportionment applies estate_tax liability is borne only by property included in the taxable_estate see in re estate of gowling n e 2d pincite roe v estate of farrell n e 2d pincite if equitable_apportionment applies in this case the marital_deduction would not be reduced because the federal estate_tax would be payable from the notice trusts ie property that would not otherwise pass to the surviving_spouse b equitable_apportionment does not apply because decedent’s trust instrument clearly provided that federal estate_tax is payable from the marital trust under illinois law equitable_apportionment applies if the decedent provided no direction about payment of federal estate_tax in re estate of gowling n e 2d pincite roe v estate of farrell supra pincite decedent’s trust instrument clearly provides that if there are not enough assets in the residue of the probate_estate to pay the federal estate_tax that tax is payable from the revocable_trust ie out of assets that would otherwise pass to decedent’s surviving_spouse under illinois law equitable_apportionment does not apply where the decedent expressed a clear intention to the contrary equitable_apportionment of federal estate_tax is not recognized under illinois law when as in the instant case a decedent’s trust instrument directs that the trust will be responsible for payment of all income estate inheritance transfer and succession taxes and that his trustee shall not be entitled to reimbursement from the decedent’s executor or administrator from any beneficiary of insurance upon decedent’s life or from any other person see landmark trust co v aitken n e 2d pincite and in re estate of fry n e 2d pincite in which illinois courts construed language similar to the language in article of decedent’s trust instrument as evidencing the testators’ clear intentions that equitable_apportionment not apply c whether equitable_apportionment applies here on the basis of technical_advice_memorandum in technical_advice_memorandum date tam the commissioner considered application of equitable_apportionment to property passing to the spouse and eligible for the federal estate_tax_marital_deduction under illinois law petitioner contends that equitable_apportionment applies in this case on the basis of tam we disagree first technical_advice memoranda may not be used or cited as precedent unless regulations so provide sec_6110 regulations do not so provide here second tam does not discuss the situation present here ie decedent’s intent relating to payment of estate_tax was stated in a_trust not a will as discussed above illinois courts recognize those expressions of a decedent’s intent conclusion about the source of payment of federal estate_tax we conclude that as provided in decedent’s trust instrument federal estate_tax on his estate is payable out of property in the revocable_trust that would otherwise pass to decedent’s surviving_spouse b whether legal costs are payable from property in the revocable_trust petitioner contends that equitable_apportionment applies to payment of legal costs and that as a result those costs are payable by the notice trusts and not out of property in the revocable_trust because the notice trusts caused those costs to be incurred petitioner points out that the estate incurred the legal costs to contest respondent’s determination of additional estate_tax generated solely by inclusion of the notice trusts in in light of our conclusion that technical_advice_memorandum date tam does not control here we need not decide petitioner’s contention based on tam that a preresiduary marital bequest is exempt from estate_tax decedent’s gross_estate petitioner relies on roe v estate of farrell n e 2d ill estate of fender v fender n e 2d ill app ct and in re estate of breault n e 2d ill app ct for the proposition that equitable_apportionment principles apply to attorney’s fees incurred by an estate we disagree that equitable_apportionment applies to payment of legal costs for the same reason that it does not apply to payment of federal estate_tax article of the trust instrument requires that legal costs be paid_by the revocable_trust in roe v estate of farrell supra estate fender v fender supra and in re estate of breault supra the courts apportioned legal costs to the property which generated those costs because the decedents in those cases had not specified the source of payment of those costs here decedent directed in article of his will and article of the trust instrument that administration costs incurred because of his death are payable first from the principal of his residuary probate_estate and then from the revocable_trust assets legal costs are administration costs under illinois law see in re rolley n e 2d ill illinois supreme court described legal fees as costs of administration of an estate in re desisles’ estate n e 2d ill app ct costs of administration include more than legal costs we do not apply equitable_apportionment to the payment of the estate’s legal costs we conclude that decedent’s trust instrument requires that legal costs be paid out of property in the revocable_trust to reflect concessions and the foregoing an appropriate order will be issued and decision will be entered under rule
